Citation Nr: 0712535	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 1, 2000, 
for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and G. Sheets, Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In relevant part, the RO granted a rating 
of total disability based on individual unemployability 
(TDIU), effective April 1, 2000.  The veteran appeals for an 
earlier effective date.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  At 
that time, the veteran submitted additional evidence with a 
waiver of initial RO review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

During the veteran's Board hearing, he raised the issue of 
whether there was clear and unmistakable error (CUE) in an 
August 1992 rating decision which assigned an effective date 
of December 17, 1987 for the award of service connection for 
post traumatic stress disorder (PTSD).  This newly raised 
claim is inextricably intertwined with the earlier effective 
date claim on appeal, as adjudication of the new claim may 
affect the effective date of the award of TDIU.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the AOJ in the 
first instance.  Thus, the CUE claim should not be returned 
to the Board unless properly appealed.  See 38 C.F.R. 
§ 20.200 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim of whether there 
was clear and unmistakable error in an 
August 1992 rating decision in assigning 
an effective date of December 17, 1987 for 
the award of service connection for PTSD. 

2.  Thereafter, readjudicate the claim of 
entitlement to an effective date earlier 
than April 1, 2000, for the award of a 
total disability rating based on 
individual unemployability, to include 
consideration of the evidence submitted at 
the hearing in January 2007.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


